Case: 19-50457     Document: 00515773034          Page: 1    Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2021
                                   No. 19-50457                        Lyle W. Cayce
                                                                            Clerk

   Larry Neal Sullivan,

                                                            Plaintiff—Appellant,

                                       versus

   Office of the Attorney General of Texas; Arizona
   Department of Economic Security,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:18-CV-303


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
          AFFIRMED. See Fifth Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.